Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections 
Claims 1, 8 and all the dependent claims are objected to because of the following informalities:  
In claims 1, 8, “the shelf module comprising a plurality of shelf slots configured to receive two or more computing devices within the standard slot in a vertical arrangement, wherein individual ones of the plurality of shelf slots are separated by one or more support rails;” “standard slot” are confuse. This limitation lack antecedent basis and or not supported by the drawing. Examiner can’t find any particular structure or the narrow channel to form a particular “slot” based on what Applicant argued in the Remark filed on 4/23/21. Further clarification is required. Examiner would like to remind Applicant that the clarification should be based on the elected embodiment.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
The following is a reminder. Examiner request Applicant to make sure the new amended claims are not belong to non-elected embodiments.
Applicant's election with traverse of restriction requirement in the reply filed on 12/20/18 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  
Examiner interview with Applicant several times and agreement was also reached as discussed in office action filed on 9/20/18. 
The following is the history for the discussion in the interview.
During the interview, Examiner agree to merge fig 1-4 into the same embodiment/specie. Even though there are different arrangement of HDDs and other minor variation, Examiner consider these variations are obvious for the art. Examiner further explained to Attorney that the embodiments shown in fig 5, fig 8-9, fig 6-7 are all mutual exclusive. Attorney agree to further discuss with Applicants as he was busy and can't discuss with Examiner at that time.
In addition, during the interview, Applicant or agent (Robert Kowert), further clarify that the “standard slot” is just a 1U space. There is no structure/wall/separator to define the “standard slot”.
Therefore, the rest of requirements (other than fig 1-4) are still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-11, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858).
With regard claim 1, Yanagida teaches: A computing system (abstract, fig 1-13), comprising: a rack comprising a plurality of standard slots for computing devices (at least fig 1, multiple slots for 32, 33, 25 etc.; paragraph [35]-[42]; at least fig 1 shows multiple opening/channel to receive device with housing, Example the opening on top of the rack on Fig 1, Examiner consider as one of a plurality of stand standard slots; each slot can receive one device housing; see also the following modification); a shelf module (at least fig 2, fig 7, see also fig 1) coupled to a standard slot of the a plurality of standard slots, the shelf module comprising a plurality of shelf slots configured to receive two or more computing devices (at least fig 2, fig 7, see also fig 1) within the standard slot; a plurality of computing devices coupled to the shelf module (at least fig 2, fig 7, 32 on each side; paragraph [43]-[52]) within the standard slot, wherein a first shelf slot of the plurality of shelf slots is configured to receive a first computing device of the plurality of computing devices (at least fig 2, fig 7, any 32), wherein a second shelf slot of the plurality of shelf slots is configured to receive a second computing device of the plurality of computing devices (at least fig 2, fig 7, any other 32), and each computing device comprising: a chassis (at least fig 2, fig 7, chassis for 32)  configured to be separately removable from other computing devices of the plurality of computing devices in the rack (at least fig 2, fig 7, chassis for 32); a circuit board assembly (fig 10 board assembly with HDD, RAM etc.) (fig 10 board assembly with HDD, RAM etc.) coupled to the chassis; a processor coupled to the circuit board assembly (fig 10, 63a, 63b); and a plurality of storage devices (at least fig 10-11, 80) within the chassis.
Yanagida lacks teaching (as a whole structure): a plurality of shelf slots configured to receive two or more computing devices within the standard slot in a vertical arrangement, wherein individual ones of the plurality of shelf slots are separated by one or more support rails; 
the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space; second computing device of the plurality of computing devices (as discussed at least fig 2, fig 7, any other 32) above or below the first computing device in the shelf module. 
Examiner’s note: Applicant argued Yanagida’s drawings did not show the detail about how the “standard slots” are divided or the detail sliding rail on the side wall. 
As discussed in the previous office action and the interview held on 5/4/21, Applicant’s attorney (Robert Kowert) argued that cited arts failed to show any physical structure to define the “slot”. However, Applicant’s SPEC/drawings also failed to show any physical structure to define the “slot”. Therefore, Examiner object the claim limitations and require Applicant to further clarify based on the same way that they argued. No new matter should be entered.
Briggs teaches: teaches a system (abstract; fig 1-22) comprising: the shelf module (at least the shelf module shown in fig 1-5) is configured to receive a device/module of the plurality of devices above or below the first device/module (see fig 2-5; receive the device/module ); and the plurality of shelf slots are separated by one or more support rails (at least fig 2-3, various horizontal members connect to the side wall to support the module/device to slide in/out; Examiner consider as support rails). Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing devices. In addition, Birggs also teaches using support rail connects to the side wall to support the housing while the device is pushing/pulling in and out in the slot. In addition, Briggs also teaches a structure (see fig 17-19) for the standard slot 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the device/module; and sliding rails on the side wall to form standard slots) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed; including the modification of support rails to form the standard slots on the side walls of the rack) so as to have (Yanagida in view of Briggs): a rack comprising a plurality of standard slots for computing device (with modified support rail for each possible sliding configurations); a plurality of shelf slots configured to receive two or more computing devices within the standard slot in a vertical arrangement (discussed in Briggs), wherein the plurality of shelf slots are separated by one or more support rails (Briggs); second computing device of the plurality of computing devices (as discussed at least Yanagida’s fig 2, fig 7, any other 32) above or below (modified by Briggs) the first computing device in the shelf module
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Briggs lacks teaching: each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing in different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Briggs and Perez): each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units (adjust by Perez’s height adjustment); wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (adjust by Perez’s housing adjustment). 
The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 8, Yanagida teaches: A computing device (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to be coupled to a first shelf slot of a shelf module (at least fig 2, fig 7) in a standard slot of a rack comprising a plurality of standard slots (see objection; fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first slot of the shelf module and wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7; see also fig 8-9), a circuit board assembly (fig 10 board assembly with HDD, RAM etc.) coupled to the chassis; a processor (fig 10, 63a, 63b) coupled to the circuit board assembly; a plurality of storage devices (at least fig 10-11, 80) within the chassis. 
Yanagida lacks teaching: wherein the chassis has a height of at least one-half of the first shelf slot, wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units, wherein a second shelf slot of the shelf module separated from the shelf slot by at least one support rail is configured to receive a second computing device within the standard slot vertically with respect to the chassis, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Briggs teaches a system comprising: a second shelf slot of the shelf module separated from the shelf slot by at least one support rail is configured to receive a second device/module vertically with respect to the chassis (at least fig 2-3, various horizontal members connect to the side wall to support the module/device to slide in/out; Examiner consider as support rails). Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing standard slot (Examiner consider the discussed structure allow user to fix the 1701 on a plurality of fixed holes to fit within a standard rack mount configuration which define standard slots).
Examiner’s note: Briggs teaches using side by side and vertical arrangement of the devices. In addition, Briggs also teaches using support rail connects the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device; and support rails connect to the side walls for the support or sliding) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Briggs; including the modification of the slot shown in the fig 1; and the support rails to both the shelf module and the standard slots on the rack for support or sliding as discussed in claim 1) so as to have (Yanagida in view of Briggs): a chassis configured to be coupled to a first shelf slot (keep the side by side arrangement and modified with vertical arrangement) of a shelf module in a standard slot of a rack comprising a plurality of standard slots (modified with support rails for each possible sliding configurations),  a second shelf slot of the shelf module separated from the shelf slot by at least one support rail (at least Briggs’s fig 2-3, the rails on the side wall to support the structure/device to slide in/out) is configured to receive a second computing device vertically with respect to the chassis (at least fig 4).

Yanagida in view of Briggs lacks teaching: wherein the chassis has a height of at least one-half of the first shelf slot, wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) on different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing on different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes, and/or slot sizes shown in the fig 1) so as to have (Yanagida in view of Briggs and Perez): the chassis has a height of at least one-half of the first shelf slot (with Perez’s housing adjustment structure), wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units (with Perez’s height adjustment structure), and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (with Perez’s housing adjustment structure). The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).

With regard claim 18, Yanagida teaches: A computer device assembly (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to receive: a circuit board assembly (fig 10 board assembly with HDD, RAM etc.); and a plurality of storage devices (at least fig 10-11, 80) within the chassis; and a mounting portion (at least fig 2, fig 7, the mounting portion configurable to couple the chassis in a first shelf slot of a shelf module) configurable to couple the chassis in a first shelf slot (at least fig 2, fig 7) of a shelf module in a standard slot of a rack comprising a plurality of standard slots (at least fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first shelf slot of shelf module (at least fig 2, fig 7), wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7-9), and wherein at least a portion of a width of the shelf module is configured to receive at least a portion of a third computing device (at least fig 7)
Yanagida lacks teaching: wherein a second shelf slot of the shelf module is configured to couple to a second computing device vertically with respect to the chassis, wherein the chassis is 
Briggs teaches a system comprising: a second shelf slot of the shelf module is configured to couple to a second device vertically, or “above or below”, with respect to the chassis (see fig 2, fig 3). 
Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing devices. In addition, Briggs also teaches using support rail connects to the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Lin; including the modification of the slot shown in the fig 1 and the support rails to the side walls of both rack and shelf module, as discussed above) so as to have (Yanagida in view of Briggs): a standard slot of a rack comprising a plurality of standard slots (the above discussed standard slots with Briggs’s support rails modified to the side walls of the rack; see also the discussion in claim 1, claim 8); wherein a second shelf slot of the shelf module is configured to couple to a second computing device vertically with respect to the chassis (modified by Lin’s vertical arrangement), wherein the chassis is configured to couple into the shelf module such that at least 0.5U of height of the second shelf slot of the shelf module is 
Yanagida in view of Briggs lacks teaching: at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis; wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) in different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Briggs and Perez): at least 0.5U of height of the second shelf slot of the shelf module (modified by Perez’s adjustable housing) is configured to receive the second computing device above or below the chassis (discussed above); wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space (modified by Perez’s adjustable housing).

Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 2, modified primary further teaches: the first computing devices and the second computing device are arranged vertically one over another in a ratio of 2 computing devices per 3 rack-units of vertical rack space (see above discussion/calculation; with adjustable housing and adjustable fasteners on the standard slots). The motivation to modify the previous discussed structure with the current feature is to provide a rack with standard slot/space and/or save more space while allowing gaps for airflow.
With regard claim 3, modified Yanagida further discloses each computing device of the plurality of computing devices is 1.5 rack-units or less in height (see claim 1 discussion), and wherein the plurality of storage devices in at least one of the plurality of half-width computing devices comprises at least one stack (fig 10, 80) of two hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was 
With regard claim 4, modified Yanagida further discloses another subset of the plurality of computing devices is arranged side by side in one or more slots in the rack (see fig 1, 32 or 33, side by side).
With regard claim 5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the shelf module has a height of 3 rack units. Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adjustable housing) and modify to previous discussed structure so as to have: the shelf module has a height of 3 rack units (by adjusting the size of the housing). The motivation to modify the previous discussed structure with the current feature is to further improve the flexibility of the modified structure. 
With regard claim 6, modified Yanagida further discloses using rails configured to support the device (see Briggs’s fig 2-3, the rails connect to the side wall to support the structure/device to slide in/out; see also above discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rails for device to slide in/out ) and modify to previous discussed structure (modify to rack and shelf module) so as to have (modified by Briggs’s rails): the rack comprises a plurality of rails (modified by Briggs) configured to support the shelf module in the standard slot, and wherein the shelf module comprises a second plurality 
With regard claim 7, modified Yanagida further discloses an air moving device (at least fig 9 to fig 11) configured to move air across heat producing components included in the plurality of computing devices.
With regard claim 9, modified Yanagida further discloses the computing device has a height more than 1 U and not more than 1.5U, and wherein the chassis has a width that is not more than one-half a width of a standard rack slot. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 8 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the computing device has a height more than 1 U and not more than 1.5U, and wherein the chassis has a width that is not more than one-half a width of a standard rack slot. The motivation to modify the previous discussed structure with the current feature is to further use the available slot space of the device.
With regard claims 10, 20, Yanagida further discloses the plurality of storage devices comprises a stack of two or more hard disk drives mounted on the chassis to the rear of the processor (fig 10, the rear of processor 63a, 63b); and the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 11, modified Yanagida further discloses a row (fig 10, the row of hard disk drive 80) of hard disk drives coupled to the chassis, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in the row (fig 10, the row of hard disk drive 80). Note that a mere adding more stack/row/column of hard disk drives is generally recognized as being within the level of ordinary skill in the art. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 17, modified Yanagida further discloses a fan (fig 10, 75) coupled to the chassis, wherein the fan is configured to move air across heat producing components of the computing device (see also fig 10).
With regard claim 19, modified Yanagida further discloses the chassis assembly has a height of more than 1U and not more than 1.5U (see claim 18 discussion). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 18 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the chassis assembly has a height of more than 1U and not more than 1.5U. The motivation to modify the previous discussed structure with the current feature is to further use the available slot space of the device.
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Blaalid (US Pub: 20060250766).
With regard claim 13, the structure discussed in the preceding claim disclosed all the subject matter except for the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives coupled to the chassis with a length of the 3.5 inch hard disk drives (3.5 inch hard disk drives already disclosed as discussed previously) running perpendicular to a length of the half-width computing device.
Blaalid discloses computing device comprising: storage drives (fig 7, 400-402) is coupled to the chassis with the length of the storage drives running in perpendicular to the length of the computing device (see fig 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the storage drives orientation as taught by Blaalid so as to increase more space between the hard disk drives and the processor heat sink and remove more heat by creating more air flow. Note that changing the orientation of the disk drives is mere a design choice.
Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Grice (US: 20120303940).
With regard claim 14, modified Yanagida further discloses another processor (fig 10, 63a or 63b), wherein the processor and the other processor are coupled to the circuit board assembly (fig 1), wherein the processor and the other processor are staggered across a width (fig 10, the width portion where the processors staggered acress) of the computing device.
Modified Yanagida lacks teaching: at least two rows of DIMMs are staggered across the width of the computing device in a complementary fashion to the staggered processors.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the DIMMs as memory module. The motivation to modify Yanagida with the DIMMs is to follow the standard and reduce the cost.
Claims 12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and Hidaka (US Pub: 20050257232; note as Hidaka2).
With regard claim 12, the structure discussed in the preceding claim disclosed all the subject matter except for an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in at least one of the plurality of rows. Cited arts lacks teaching: an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the stack is included in at least one of the plurality of rows; and the size of the HDD is 3.5 inch.
Hidaka2 discloses an arrangement of a plurality of rows (fig 3) of hard disk drives devices and a plurality of columns (fig 3) of hard disk drives, wherein the stack is included in at least one of the plurality of rows (see fig 3); and the size of the HDD is 3.5 inch (paragraph [5]-[9]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the plurality of rows and columns as taught by Hidaka2 (with bigger size of the housing) so as to increase more storage.
With regard claim 15, modified Yanagida lacks teaching: a power supply unit coupled to the chassis, wherein the power supply is configured to supply power to the processor or to at least one of the plurality of storage devices.

With regard claim 16, modified Yanagida lacks teaching: a power distribution board coupled to the chassis, wherein the power distribution board is configured to supply power to the processor or to at least one of the plurality of storage devices. Hidaka2 further discloses a power distribution board (fig 4, 38 or distribution board inside power supply unit 50, 52 to convert input power 68/70 to HDD power and distribute to HDD). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the power distribution board as taught by Hidaka2 so as to couple to the half-width chassis (discussed in Yanagida in view of Hidaka2), wherein at least one of the power distribution boards is configured to supply power to at least one of the processors or to at least one of the 3.5 inch hard disk drives (Hidaka2’s paragraph [0055]; the size of hard disk drives are discussed in preceding claims). The motivation to included power distribution board into Yanagida in view of Hidaka2 is to convert input power 68/70 to HDD power and distribute to the hard disk drives system, so that provide power to the hard disk drives and computing system.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Accordingly, Applicants respectfully submit that the cited portions of Blaalid, Grice and Hidaka fail to cure the deficiencies of 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
In addition, Examiner request Applicant to further clarify the argued limitation including “slot”. No new matter should be entered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/JERRY WU/Primary Examiner, Art Unit 2835